Citation Nr: 1138037	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  07-07 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right leg disorder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956.

The Veteran's claim initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the VA Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the RO in Atlanta, Georgia.  In March 2009, September 2009, and April 2010 the Board remanded the matter for additional development.  In November 2010 the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a May 2011 Joint Motion for Remand (JMR), which was incorporated by reference into a May 2011 Court Order, the parties agreed to remand the case back to the Board.  Pursuant to the Court Order, the case is again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not shown to have a right leg disorder, other than superficial scars, that is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for a right leg disorder, aside from the Veteran's superficial scars for which he is already service connected, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 2004 and October 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter of October 2009 and a separate letter of August 2010 further provided the appellant with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post service treatment records have been obtained and he has been afforded VA examinations.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  He has also been afforded the opportunity for a personal hearing.  Exhaustive attempts to obtain his service treatment records have been made, and it has been determined the records were destroyed by fire and are not capable of reconstruction.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Service connection

The Veteran seeks service connection for a right leg disorder.  The Veteran contends that in 1953 he sustained a parachuting accident.  After the accident, he was lying on the ground and was partially hidden from view due to a great amount of dust and the parachute covering him.  At that time a truck responding to the accident inadvertently ran over his right leg.  He was thereafter taken to the hospital where he underwent multiple operations, including skin grafting on the right leg.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Here, the first element necessary for service connection has been met.  On VA examination in July 2010 the Veteran was diagnosed with early right hip and right knee degenerative joint disease.   

Regarding the second element of a service connection claim, that of an in-service incurrence of a disability, the Board notes that there are no service medical records to document any in-service injury or treatment.  Given the absence of such records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a heightened duty in a case where the service medical records are presumed destroyed).  Here, the Board finds the Veteran's statements regarding in-service back injury from a parachute accident consistent and credible with such service as his DD-214 reflects that he was awarded a Parachute Badge. The Board notes that there is no evidence contradicting the Veteran's account.  The Veteran also submitted photographic evidence of his parachuting activities while in service.  The Veteran has further provided lay statements supporting the in-service incurrence of a right leg injury.  In a March 2007 letter, the Veteran's sister-in-law, E.S., recounted her memory of the Veteran's right leg sustaining injury after he was run over by the truck in service.  She stated that at the conclusion of a weekend visit home in September 1953, she accompanied the Veteran to the Fort Bragg Medical Center and that details of the accident were provided to her by a nurse as well as the Veteran.  In an August 2004 letter, R.L. indicated that she remembered when the Veteran's right leg was run over by a truck while he was in the service.  In an August 2004 letter, W.L. also recounted his memory of the right leg injury in 1953 as being due to the troop transport vehicle.  The Veteran and those witnessing his pain first-hand are competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to the Veteran and his witnesses observed through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  .

At the July 2010 VA examination, the examiner determined that the Veteran's superficial scars on the right leg are as likely as not due to the in-service accident.  Service connection was awarded for these scars in an August 2010 rating decision.  The examiner found that only remaining conditions pertaining to the Veteran's right leg were early right hip and right knee degenerative joint disease.  Regarding these disorders, the examiner concluded, "it is less likely as not his right hip and right knee conditions are related to the Veteran's service including the right leg injury associated with the automobile injury that he received in connection with the parachute injury."  The examiner found that an "automobile run over injury" would not be expected to cause these disorders, and that they were more likely age-related.  The examiner further explained that the Veteran's complaints of a pins and needles feeling in the leg are likely due to claudication which could be caused by the Veteran's "significant" cardiovascular disease including surgical repair of an abdominal aneurysm.  The Veteran also underwent a VA examination in April 2009 but the examiner did not provide nexus findings as strictly the right knee was assessed and the examiner did not find right knee pathology at that time.

The medical record is completely devoid of any nexus evidence to the contrary.  The Board has considered the Veteran's September 2010 allegations that the VA examiners have been biased or inept, but the Board is unable to find any evidence of bias or inadequacy in the VA examination reports.  Both reports were thorough, provided a rationale for the conclusions reached, and were based on an examination of the Veteran and a review of the claims file.  While in the April 2010 decision the Board did find some problems with the April 2009 examination report, these pertained strictly to the Veteran's back disability and are not relevant to his right leg condition.  Moreover, the Veteran has been advised via letters of August 2004 and October 2009 of his right to submit any other medical evidence pertinent to the claim.  As such, the Board cannot find that service connection is warranted and the claim must be denied.

In reaching this decision the Board considered the Veteran's written statements and lay testimony to the effect that he had a right leg disorder since service.  In an August 2009 letter the Veteran wrote that he had limped since 1953.  He submitted several other letters in which he wrote that he had a limp since service.  His sister-in-law also submitted a written statement in which she wrote that after the in-service truck accident the Veteran continued to limp even after service until the present time.  However, the Board finds these statements are not credible to the extent that they indicate that the Veteran had a right leg disorder continuously since service.

At the outset, the Board notes that there is no evidence that the Veteran sought treatment for a right leg disorder until several decades after service. A lengthy lapse of time between discharge from service and any medical diagnosis of, or treatment for, a claimed disability is a factor that weighs against any claim for service connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  That the Veteran did not have a right leg disorder until long after service is further supported by a chiropractic treatment record from March 1996.  The treatment record indicates that the Veteran was in an auto wreck two days previously.  He complained of severe left sided pain that tracked down the left leg to below the knee which was constant, even at night.  He was unable to walk without a limp.  However, he did not mention any complaints related to the right leg.  An undated letter from the Veteran's chiropractor, Dr. R.E.C., noted that the Veteran reported past injuries to his back and to his left leg.  No mention was made of a problem with the Veteran's right leg.  Given that the Veteran reported his back and left leg problems, it is likely that he would also have reported problems with his right leg if any such problems had existed at the time.  
Moreover, at the April 2009 VA examination, the Veteran dated the onset of his right leg pain to approximately 5 years earlier, around 2004.  At that time, he reported that 5 years ago he felt a tight band develop around the thigh.  This became worse over the years.  He also had some pain in the middle of the leg but was not complaining of knee pain at that time.  The Veteran dated the pain to the ownership of a dog about 5 years ago.  Apparently, he walked the dog regularly, and with the advent of the Veteran's tight, crushing pain in the middle of the thigh, he stopped walking the dog.  It is also notable that while the Veteran claimed to have limped since service, he was able to walk a short distance without a limp at the April 2009 VA examination, although he quickly became out of breath and for that reason was in a wheelchair most of the time.  
The lack of medical evidence of a right leg disability until many years after service  and the Veteran's inconsistent statements about the onset of his right leg pain weigh against a finding of continuity of symptoms since service.  The Board may also consider the Veteran's self-interest in ascribing his current knee and hips disorders, described by the VA examiner as consistent with normal aging, to his in-service injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self  consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant). 
Additionally, insofar as there is no credible evidence of arthritis within a year of the Veteran's service, service connection on a presumptive basis also is not warranted. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Insofar as the preponderance of the credible evidence is against the Veteran's claim in this claim, that doctrine does not apply. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


CONTINUED ON NEXT PAGE


ORDER

Service connection for a right leg disorder is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


